Citation Nr: 0915694	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include personality disorder.

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to service connection for a heart condition, 
to include hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 8, 1965 to August 
11, 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).

The Board notes that at his December 2006 RO hearing the 
Veteran (through his representative) initiated an informal 
claim for a respiratory disorder, to include chronic 
obstructive pulmonary disease (COPD).  This matter is 
referred to the RO for appropriate adjudicative action.

The issues of entitlement to service connection for a mental 
disorder, to include personality disorder, and a lower back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

A heart condition, to include hypertension, was not present 
during service, hypertension was not manifest to a 
compensable degree within a year after separation from 
service, and a heart condition, to include hypertension, has 
not been shown to be related to any incident in service.




CONCLUSION OF LAW

A heart condition, to include hypertension, was not incurred 
in, or aggravated by service, and hypertension may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in a June 2005 letter.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, and VA 
treatment records have been obtained, and Veteran has not 
indicated there are any private treatment records VA should 
attempt to obtain to help substantiate his claim.  Though the 
Veteran maintains that his current heart disorder is related 
to his military service, there is no need for a VA exam, as 
there is no credible evidence of a hypertensive or any other 
heart disorder during service.  Essentially, the VA's duty to 
provide an examination has not been triggered.  See 38 C.F.R. 
§ 3.159(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Veteran's request for a hearing related to 
his present claim has been honored and the Board does not 
have notice of any additional relevant evidence which is 
available but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as cardiovascular-renal disease, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran indicated a history of "high or low blood 
pressure" on his January 1964 induction Report of Medical 
History.  However, the Veteran's June 7, 1965 induction 
examination noted no abnormalities associated with his heart 
or vascular system and his blood pressure was noted as 
138/80.  The Veteran's service treatment record reflects no 
treatment associated for any hypertensive disorder or any 
other heart related disorder.  On his June 29, 1965 
separation Report of Medical History, the Veteran denied any 
history of "high or low blood pressure," his separation 
examination again noted no abnormalities associated with his 
heart or vascular system, and his blood pressure was noted as 
130/68.  An August 11, 1965 Medical Statement Upon 
Separation, signed by the Veteran, specifically notes that 
there was no change in his medical condition since his June 
29, 1965 examination.  

The first notation of any heart condition is a March 1999 VA 
examination.  At this examination, the examiner recorded the 
Veteran's report of having "high blood pressure for many 
years and...[being] on meds in the past."  At this time, the 
Veteran's blood pressure was noted at 150/92 and he was 
diagnosed with hypertension.  Subsequent VA treatment records 
continue to document the Veteran's treatment for a 
hypertensive disorder; however, just as his March 1999 VA 
examination, none indicate that the Veteran's hypertension is 
related to military service or incident therein.  

Initially, the Board notes that the Veteran reported a 
history of hypertension at the time of his induction, 
however, a hypertensive disorder was not noted by the doctor 
and no service treatment record documents any such treatment.  
Also, the Veteran reported a long history of having a 
hypertension at his March 1999 VA examination, but the 
Veteran has not indicated there are any treatment records 
that would support his statement.  Courts have consistently 
held the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Consequently, the Board 
finds that there is no competent medical evidence of record 
indicating the Veteran's hypertensive disorder predated his 
induction into the military, that he was treated for such 
condition during his military service, or that he was treated 
for a hypertensive disorder earlier that March 1999.  

The Veteran's own opinion that his current hypertensive 
disorder is related to service is not enough to support his 
claim.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his opinion alone is insufficient to provide the 
necessary nexus between his military service and his current 
hypertensive disorder.  Significantly, the first post service 
notation of any hypertensive disorder is a March 1999 VA 
examination, which is many years (34 years) after the Veteran 
separated from service and fails to indicate the condition is 
related to the Veteran's military service.  Moreover, there 
is no competent evidence of record indictating the Veteran's 
current hypertensive disorder is related to military service.  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  There is no evidence of any hypertensive 
disorder during the Veteran's military service and no 
competent medical opinion of record linking the Veteran's 
hypertensive disorder to his military service.  Moreover, the 
first record of any hypertensive disorder is some 34 years 
after the Veteran separated from service (1965-1999), which 
also weighs against the Veteran's service connection claim.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Essentially, the most probative pieces of evidence fail to 
show the Veteran's current hypertensive disorder is related 
to his military service, that he was diagnosed with a 
hypertensive disorder within one year of his separation from 
service, or that he has experienced continuous symptoms 
related to this disorder since his separation from service.    
The greater weight of the evidence being against the claim 
for service connection, a basis upon which to establish 
service connection has not been established and the appeal is 
denied.

ORDER

Service connection for a heart condition, to include a 
hypertension, is denied


REMAND

The Veteran is currently seeking service connection for a 
mental disorder, to include personality disorder, and a lower 
back disorder.  The Veteran's service treatment record 
reflects a July 1965 treatment for lower back pain.  
Additionally a June 1965 treatment record indicates the 
Veteran was diagnosed with inadequate personality disorder, 
which existed prior to service.  Though these two treatments 
are noted, the Veteran's separation examination notes no 
abnormalities associated with his back or psychiatric 
condition.  The Veteran's post-service treatment records 
reflect psychiatric treatments and low back complaints.  As 
the Veteran seeks service connection for conditions that are 
similar to those treated in service, a VA examination and 
opinion should be obtained.  

Additionally, at the Veteran's June 2008 hearing, he 
indicated the he began seeking treatment for his lower back 
disorder at VA medical facilities as early as 1980 (Oklahoma 
City, Oklahoma, Bonham, Texas, and Dallas, Texas).  Attempts 
to obtain these records should be made.  

Also a December 2002 statement from Doctor M. Huff shows the 
Veteran reported filing a Workers Compensation claim 
concerning a job related back injury.  Records of this should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all of the 
Veteran's hospitalization and treatment 
records from the (i) Oklahoma City, 
Oklahoma, (ii) Dallas, Texas, and (iii) 
Bonham, Texas VA Medical Facilities.  
Additionally, necessary efforts should be 
made to obtain any records related to 
Workers Compensation claims filed by the 
Veteran concerning a back injury.  Efforts 
to obtain records from a Federal 
department or agency should end only if VA 
concludes that the records sought do not 
exist, that further efforts to obtain 
those records would be futile, or where 
the Federal department or agency advises 
VA that the requested records do not exist 
or the custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

2.  The Veteran should be scheduled for VA 
examinations to determine the etiology of 
any psychological and back disorders.  The 
claims folder should be made available to 
and reviewed by the respective examiners 
before the examination.  The examiner 
should record the full history of the 
respective disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment as 
to the likelihood that any currently back 
or psychiatric disorder is related to 
service.  The examiner should provide the 
reasons and basis for all opinions given.

As it relates to the Veteran's claimed 
psychiatric disorder, the examiner should 
specifically comment as to the likelihood 
that any currently diagnosed psychiatric 
disorder had its onset in service, was 
caused by military service, or if it pre-
existed service.  If the condition pre-
existed service, the examiner is asked to 
opine whether the condition underwent an 
increase in severity beyond its natural 
progression while the Veteran was in 
service.  

3.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


